Van Dusen, J.,
This petition asks for payment out of the estate of a minor for the funeral of her mother, and Hunter’s Estate, 8 D. & C. 533, is cited as authority.
That case was intended to and does hold exactly the contrary. The ground of liability suggested was that it was a necessary for the minor. Following Sibilia’s Estate, 82 Pa. Superior Ct. 67, which held that medical attendance in a parent’s last illness was not a necessary for a minor, we came to the same conclusion with regard to funeral expenses. In discussing this question, we also observed that, even if it was a necessary, the cost of the funeral was out of proportion to the amount of the minor’s estate.
Unfortunately, the syllabus of the report seizes upon this feature of the case, and intimates that in a proper case there would be liability. The result has been this petition and others of the same kind.
We now repeat that a minor’s estate is not liable for funeral expenses of a parent. The petition is dismissed.